Citation Nr: 1036777	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-24 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for cervical strain 
with spondylosis, C4-C6, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for thoracic 
spondylosis.

4.  Entitlement to an increased evaluation for bursitis of the 
right shoulder, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for ilial band 
syndrome of the left hip, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for chondromalacia 
patella with osteoarthritis of the right knee, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for chondromalacia 
patella with osteoarthritis of the left knee, currently evaluated 
as 10 percent disabling.

8.  Entitlement to an increased evaluation for a healed injury of 
the right great toe with neuritis and hallux rigidus, currently 
evaluated as 10 percent disabling.

9.  Entitlement to a compensable evaluation for residuals of an 
excision of a foreign body, right foot.

10.  Entitlement to a compensable evaluation for a bunion 
formation of the first metatarsal of the right foot with plantar 
fasciitis.

11.  Entitlement to a compensable evaluation for a bunion 
formation of the first metatarsal joint of the left foot with 
plantar fasciitis.

12.  Entitlement to a compensable evaluation for hepatitis C.

13.  Entitlement to a compensable evaluation for gastritis.

14.  Entitlement to a compensable evaluation for fungal 
folliculitis of the back.

15.  Entitlement to a compensable evaluation for residuals of a 
fracture of the metacarpophalangeal joint of the left thumb. 

16.  Entitlement to an earlier effective date prior to April 5, 
2004 for the assignment of a 20 percent evaluation for residuals 
of a lumbar strain.

17.  Entitlement to an earlier effective date prior to April 5, 
2004 for the assignment of a 20 percent evaluation for bursitis 
of the right shoulder.

18.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to April 1991 
and from April 1998 to April 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from January and July 2004 rating decisions that denied a 
TDIU and an October 2004 rating decision that addressed increased 
evaluations by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In February 2008, the 
Board remanded this case.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine does not exhibit flexion 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine; the Veteran does not have vertebral 
fractures, he has not been diagnosed as having intervertebral 
disc syndrome, and neurological dysfunction such as bowel or 
bladder impairment is not attributable to his thoracolumbar 
disorder.  

2.  The Veteran's cervical spine does not exhibit forward flexion 
limited to 15 degrees or less or favorable ankylosis of the 
entire cervical spine nor is neurological dysfunction 
attributable to his cervical spine disorder.  

3.  The Veteran's bursitis of the right shoulder does not 
restrict motion to more than 90 degrees; there is no malunion of 
the humerus, recurrent dislocations, fibrous union, nonunion, or 
loss of head.

4.  The Veteran's left hip disability results in no more than 
slight limitation of motion of the left hip; the Veteran does not 
have moderate or worse knee disability nor does he have malunion 
of the femur; fracture of surgical neck of femur with false join, 
fracture of shaft or anatomical neck of femur with nonunion, 
without loose motion, weight bearing preserved with aid of brace; 
fracture of shaft or anatomical neck of femur, with nonunion, 
with loose motion (spiral or oblique fracture).

5.  Chondromalacia patella with osteoarthritis of the right knee 
causes painful flexion, but no limitation of motion on flexion or 
extension; there is no lateral instability or subluxation.  

6.  Chondromalacia patella with osteoarthritis of the left knee 
causes painful flexion to 130 degrees but no more, but no 
limitation of motion on extension; there is no lateral 
instability or subluxation.  

7.  The Veteran's healed injury of the right great toe causes 
neuritis and hallux rigidus.

8.  The Veteran's residuals of an excision of a foreign body, 
right foot does not cause pain or limitation of function.  

9.  The Veteran has a bunion formation of the first metatarsal 
joint of the right foot with plantar fasciitis resulting in a 
moderate degree of foot impairment; he has 10 degrees of 
angulation of the first metatarsophalangeal joint; tenderness and 
abnormal weight bearing as shown on an unusual shoe wear pattern.

10.  The Veteran has a bunion formation of the first metatarsal 
joint of the left foot with plantar fasciitis resulting in a 
moderate degree of foot impairment; he has 5 degrees of 
angulation of the first metatarsophalangeal joint; tenderness and 
abnormal weight bearing as shown on an unusual shoe wear pattern.  

11.  The Veteran does not have malaise, and anorexia, or 
incapacitating episodes due to hepatitis C.  

12.  The Veteran's gastritis is not productive of small nodular 
lesions.  

13.  The Veteran's skin disorder on his back results in 
superficial and painful scarring; it does not cause limitation of 
motion; less than 5 percent of the body is affected; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were not required.

14.  The Veteran's left thumb disability causes painful, but not 
restricted motion.  

15.  The RO assigned an effective date of April 5, 2004, for 20 
percent ratings for lumbosacral strain and bursitis of the right 
shoulder, respectively.

16.  In an April 5, 2004 statement received at the RO, the 
Veteran indicated that he wanted an increased rating for his low 
back and right shoulder.

17.  Although VA records may serve as an informal claim for an 
increased rating prior to April 5, 2004, those records did not 
reflect evidence of treatment showing an increase in severity of 
the low back or right shoulder; there was no evidence of 
treatment showing an increase in severity of the low back or 
right shoulder within the year preceding the April 5, 2004 date; 
thus, it is not factually ascertainable that the Veteran's low 
back and right shoulder disabilities were each 20 percent 
disabling or more during that time.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2009).

2.  The criteria for a rating in excess of 10 percent for 
cervical strain with spondylosis are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Codes 5235-5243 (2009).

3.  The criteria for a compensable rating for thoracic 
spondylosis are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5235-5243 (2009).

4. The criteria for a rating in excess of 20 percent for bursitis 
of the right shoulder are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, Part 4, 
Diagnostic Code 5201 (2009).

5.  The criteria for a rating in excess of 10 percent for ilial 
band syndrome of the left hip have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.71a, Diagnostic Code 5255 (2009).

6.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella with osteoarthritis of the right knee are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5019, 5260, 5261 (2009).

7.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella with osteoarthritis of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5019, 5260, 5261 (2009).

8.  The criteria for a rating in excess of 10 percent for healed 
injury of the right great toe with neuritis and hallux rigidus 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5280 (2009).

9.  The criteria for a compensable rating for residuals of an 
excision of a foreign body, right foot are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2007).

10.  The criteria for a 10 percent rating for bunion formation of 
the first metatarsal joint of the right foot with plantar 
fasciitis are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5284 (2009).

11.  The criteria for a 10 percent rating for bunion formation of 
the first metatarsal joint of the left foot with plantar 
fasciitis are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5284 (2009).

12.  The criteria for a compensable rating for hepatitis C have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.114, Diagnostic Code 7354 (2009).

13.  The criteria for a compensable rating for gastritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (2009).

14.  The criteria for a 10 percent rating for fungal folliculitis 
of the back are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7804 
(2008).

15.  The criteria for a 10 percent rating for residuals of a 
fracture of the metacarpophalangeal joint of the left thumb are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5010-5224 
(2009).

16.  The criteria for an effective date prior to April 5, 2004, 
for the grant of a 20 percent rating for lumbosacral strain have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2009).

17.  The criteria for an effective date prior to April 5, 2004, 
for the grant of a 20 percent rating for bursitis of the right 
shoulder have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in June 2003, September 2003, April 2003, 
September 2004, and March 2008, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was aware that it was ultimately the 
Veteran's responsibility to give VA any evidence pertaining to 
the claim.  The VCAA letters told the Veteran to provide any 
relevant evidence in the Veteran's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the Veteran's claim, this was not 
prejudicial to the Veteran since the Veteran was subsequently 
provided adequate notice and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was provided 
to the Veteran. 

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The Board notes that in multiple notice letters, 
such as in September 2004 and April 2007, the Veteran was 
informed that he may submit evidence regarding the impact of his 
disability on his employment and daily life.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  The VCAA notices notified the Veteran that that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded, in compliance 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to the extent available, to include 
VA private, and Social Security Administration records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
There is no objective evidence indicating that there has been a 
material change in the service-connected disabilities since the 
Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
These examinations are adequate as the claims file was reviewed, 
the examiners reviewed the pertinent history, examined the 
Veteran provided findings in sufficient detail, and provided 
rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Therefore, the examinations in this case are adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

Background

In an April 2002 rating decision, service connection was granted 
for Grade II acromioclavicular joint separation, left shoulder, 
assigned a 20 percent rating effective April 2002; bursitis of 
the right shoulder, assigned a 10 percent rating effective April 
2002; chondromalacia patella of the right knee with 
osteoarthritis, assigned a 20 percent rating effective April 
2002; chondromalacia patella of the left knee with 
osteoarthritis, assigned a 10 percent rating effective April 
2002; residuals of cervical strain with spondylosis C4 through 
C6, assigned a 10 percent rating effective April 2002; residuals 
of lumbosacral strain, assigned a 10 percent rating effective 
April 2002; residuals of a fracture of the metacarpophalangeal 
joint of the left thumb with post trauma arthritis, assigned a 0 
percent rating effective April 2002; ilial band syndrome of the 
left hip, assigned a 0 percent rating effective April 2002; 
fungal folliculitis of the back, assigned a 0 percent rating 
effective April 2002; thoracic spondylosis, assigned a 0 percent 
rating effective April 2002; gastritis, assigned a 0 percent 
rating effective April 2002; healed injury of the right great 
toe, assigned a 0 percent rating effective April 2002; bunion 
formation of the first metatarsal joint of the right foot with 
plantar fasciitis, assigned a 0 percent rating effective April 
2002; bunion formation of the first metatarsal joint of the left 
foot with plantar fasciitis; hepatitis C, assigned a 0 percent 
rating effective April 2002; and residuals of an excision of a 
foreign body of the right foot, assigned a 0 percent rating 
effective April 2002.  The combined rating was 70 percent.  

In April 2002, the Veteran was notified of the April 2002 rating 
decision and was informed of his procedural and appellate rights.  
He did not initiate an appeal.  

On May 29, 2003, an application for a TDIU was received.  

Thereafter, VA records dated in 2002-2003 were received.  They 
included a December 2002 notation that the Veteran had complained 
of pain in his feet, knees, shoulders, and hips which worsened 
when he was sitting or waling as well as a January 2003 notation 
that the veteran was using topical cream which was not working.  
In addition, medical records pertaining to psychiatric and dental 
issues were received.  

In August 2003, the Veteran was scheduled for a VA examination, 
but he failed to report.  

In an August 2003 rating decision, entitlement to a TDIU was 
denied.  Thereafter, the Veteran telephoned VA to indicate that 
he would report for a VA examination.  In September 2003, he was 
provided information concerning a new VA examination and was 
furnished the substance of 38 C.F.R. § 3.655.  However, the 
Veteran thereafter again failed to report for the scheduled VA 
examination.  In a January 2004 rating decision, entitlement to a 
TDIU was again denied.  

On April 5, 2004, correspondence was received from the Veteran in 
which he requested higher evaluations for his service-connected 
disabilities as well as a TDIU.  

In June 2004, the Veteran was afforded a VA general medical 
examination.  The claims file was reviewed.  The Veteran walked 
with a cane and he limped, favoring the left leg.  The Veteran 
related that he was unable to work because of his numerous 
disabilities.  

Range of motion of the neck, shoulders, knees, and hips was 
normal, including motion of zero to 140 degrees of the knees.  
Deep tendon reflexes were symmetrically active and equal, that 
is, knee jerks, ankle, biceps, triceps, and periosteal radial 
reflexes.  There was no weakness in any of the major muscle 
groups, that it flexors or extensors of the ankles, knees, hips, 
wrists, elbows, or shoulders.  There was no muscle atrophy in any 
of those major muscle groups or no muscle fasciculations.  The 
Veteran was also neurologically intact.  The abdomen was soft.  
The liver edge was noted to be possibly palpable in the right 
upper quadrant.  There was a well-healed scar in the midaxillary 
line on the right at about the level of the 11th interspace which 
was the site of the inguinal biopsy of the liver.  

The examiner provided an opinion that the Veteran was 
unemployable mostly because of emotional instability due to 
psychiatric diagnoses (schizoaffective disorder and bipolar 
disorder).  

In a July 2004 rating decision, a TDIU was again denied.  

In October 2004, the Veteran was afforded a VA examination.  At 
that time, the Veteran related that he had to walk with a cane at 
all times and was not functional.  He related that the more 
active he was, the more pain he experienced.  He indicated that 
he had daily pain and spasms.  He was on multiple medications, 
most of which were for a psychological disorder.  The Veteran 
stated that the medications aggravated his liver disease and 
stomach problems.  He asserted that he was unable to exercise, 
jog, or study, and he had difficulty with stairs and playing with 
his child.  

Physical examination revealed that the Veteran was left-handed.  
The Veteran basically complained of pain in every joint that he 
was touched.  His neck range of motion on flexion was decreased 
to 35 degrees with discomfort.  His lateral rotation was to 20-30 
degrees with discomfort bilaterally.  His rotation was to 50 
degrees with discomfort.  He had palpable spasm in the upper back 
with neck motion.  His right shoulder was tender to palpation.  
His range of motion for overhead motion was restricted to 90 
degrees out of 180 degrees.  His external and internal rotation 
were 90 degrees.  Horizontal flexion was 100 degrees which was 
diminished.  All motions caused discomfort.  On the left side, 
his range of motion on forward flexion was 180 degrees.   His 
external and internal rotation were 90 degrees.  

With regard to the low back, forward flexion was decreased to 50 
degrees.  Extension was significantly impaired with discomfort at 
8 degrees.  Lateral flexion was 20 degrees on the right and 15 
degrees on the left.  Rotation was 18 degrees bilaterally.  His 
range of motion for overhead motion was restricted to 90 degrees 
out of 180 degrees.  His external and internal rotation were 90 
degrees.  Horizontal flexion was 100 degrees which was 
diminished.  All motions caused discomfort.  Some spasm was noted 
with repetitive motion.  

Examination of the knees revealed no deformity.  There was 3+ 
crepitus with the left being louder than the right.  The Veteran 
reported discomfort with bilateral popping.  The joints were 
stable.  Range of motion was normal.  

Examination of the feet revealed full range of motion 
bilaterally.  He was diffusely tender to all palpation.  He had a 
nontender scar on the right foot and fixation of the right great 
toe, which he stated that he had not been able to bend since he 
underwent surgery in the 1980's.

Examination of the left hip revealed full range of motion and 
good strength.  The Veteran was tender to palpation.  

Examination of the left hand revealed that the left MP was 
tender.  There was no deformity.  Although the Veteran indicated 
that his knuckles were deformed, that was not the case in 
appearance.  The left index finger and the left ring finger were 
noticeably weaker to flexion and strength.  He exhibited 
decreased range of motion on flexion of the index finger.  He was 
unable to fully flex it; flexion was restricted to 60 degrees.  

Examination of the abdomen revealed that bowel sounds were good.  
The Veteran was diffusely tender without guarding or rebound.  
There were no noticeably enlarged organs.  There were no 
abdominal bruits.  

Examination of the skin revealed three 3 to 4 millimeter papules, 
two on his back and one on his leg.  There were multiple scars on 
his back which appeared to be from recurrent cystic disease, 
quite possibly acne scars.  They were very hard and the Veteran 
reported that they were tender.  

With regard to DeLuca criteria, the examiner indicated that it 
was difficult to tell as the Veteran complained of pain in all 
motions and to all muscles, each and every time.  He claimed that 
he was non-functional and non-employable due to the fact that all 
activity increased his discomfort.  He did have increased and 
noticeable discomfort with repetitive range of motions and 
complained of spasm with repeated testing.  

X-rays of the cervical, lumbar, and thoracic spine were negative.  
X-rays of the shoulders were negative.  X-rays of the right great 
toe were negative.  X-rays of the knees were negative.  X-rays of 
the hips were negative.  X-rays of the left thumb and hand were 
negative.  An upper gastrointestinal series was unremarkable.  

The diagnoses were as follows. Left shoulder pain, bilateral knee 
pains, hip pain, foot pain, upper and lower back pain, left hand 
pain, all orthopedic problems causing significant discomfort and 
limitations, and were very much part of the cause of 
unemployability.  The Veteran also had gastritis, hepatitis, and 
fungal folliculitis of the back which had not changed in 
severity.  

In a December 2004 rating decision, the disability ratings for 
lumbosacral strain, bursitis of the right shoulder, and cervical 
strain were increased respectively to 20 percent, 20 percent, and 
10 percent.  The claims for increased ratings for the other 
service-connected disabilities were denied.  The combined rating 
was 70 percent.  

In an October 2005 letter, the Veteran was informed that VA 
proposed to reduce his disability for his left shoulder 
disability.  

In a February 2006 rating decision, the RO reduced the 20 percent 
disability rating for the left shoulder to non-compensable 
effective May 1, 2006, based on the October 2004 VA examination.  
The combined rating was reduced to 60 percent effective May 1, 
2006.  

In January 2010, the Veteran was afforded VA examinations.  The 
claims file was reviewed.  

With regard to gastritis, it was noted that there had not been a 
history of hospitalizations or surgery.  The Veteran had acid 
reflux and took medication when he needed it.  There was no 
hemoptysis and no vomiting.  The examiner noted that the 
gastritis did not have an effect on usual daily activities.  

With regard to the knees, the Veteran reported that he had daily 
pain which he rated as a 9 out of 10 on a scale of 1-10 with 10 
being worse.  He had not had any hospitalization or surgery.  
There was tenderness and pain at rest.  He exhibited crepitus, 
but no clicks or snaps, grinding, instability, patellar 
abnormality, meniscus abnormality, abnormal tendons or bursae, or 
other knee abnormalities.  Right and left knee extension was 
normal.  Left knee flexion was limited to 130 degrees, right knee 
extension was normal at 140 degrees.  There were no additional 
limitations with repetitive motion.  X-rays were negative.  The 
diagnosis was bilateral knee chondromalacia.  

With regard to the right shoulder, the Veteran reported that he 
had daily pain which he rated as an 8 out of 10 on a scale of 1-
10 with 10 being worse.  He had not had any hospitalization or 
surgery.  There was tenderness and pain at rest.  The Veteran had 
flexion of zero to 150 degrees; abduction of zero to 120 degrees, 
internal rotation of zero to 70 degrees; and external rotation of 
zero to 90 degrees.  After repetitive motion, pain resulted in 
additional limitation of flexion to 120 degrees and abduction to 
90 degrees.  X-rays were negative.  The diagnosis was right 
shoulder bursitis.  

With regard to the left hip, the Veteran reported that he had 
daily pain which he rated as a 9 out of 10 on a scale of 1-10 
with 10 being worse.  He had not had any hospitalization or 
surgery.  He was able to stand for 15 minutes, but was unable to 
walk more than a few yards.  There was tenderness and pain at 
rest.  The Veteran had flexion of zero to 125 degrees, extension 
of zero to 20 degree, and abduction of zero to 30 degrees.  The 
veteran was able to cross his left leg over his right leg and 
could tow out less than 15 degrees.  There were no additional 
limitations on repetitive motion.  X-rays were negative.  The 
diagnosis was left hip ilio band syndrome.  

With regard to the left thumb, the Veteran reported that he had 
daily pain which he rated as a 9 out of 10 on a scale of 1-10 
with 10 being worse.  He had not had any hospitalization or 
surgery.  There was no overall decrease in hand strength or hand 
dexterity.  There were no other hand symptoms or flare-ups.  
There was no amputation, ankylosis, or deformity.  The examiner 
indicated that the Veteran had full range of motion of all of the 
joints of the left hand with no loss of motion on repetition.  
Grip strength was 5/5 from the ulnar and radial side.  X-rays 
were negative.  The diagnosis was left thumb fracture with 
residual pain.  

With regard to the skin, it was noted that the Veteran had fungal 
folliculitis with an intermittent rash on his back, depending on 
the season.  It was treated with anti-fungal cream.  There were 
no current outbreaks.  It was also noted that the symptoms when 
active was itching.  Less than 5 percent of the skin was 
affected.  

With regard to the right foot, there was a surgical scar which 
the Veteran said was painful, but on examination it was not 
painful, there was no sign of skin breakdown, no inflammation, no 
edema, no keloid formation, and no other disabling effects.  In 
addition, it was noted that the Veteran had hallux rigidus, 
plantar fasciitis, and a moderate bunion.  The Veteran reported 
that he had daily pain which he rated as a 10 out of 10 on a 
scale of 1-10 with 10 being worse.  On examination, there was no 
swelling, heat, redness, fatigability, weakness, lack of 
endurance, or other symptoms.  There was pain in the first MTP 
and arch.  There was evidence of tenderness and abnormal weight 
bearing as shown on an unusual shoe wear pattern.  There was 10 
degrees of angulation of the first metatarsophalangeal joint.  
There were no flare-ups.  The veteran related that he was able to 
stand for 15-30 minutes, but was unable to walk more than a few 
yards.  

With regard to the left foot, it was noted that the Veteran had 
plantar fasciitis, hallux rigidus, and a mild bunion.  On 
examination, there was no painful motion, swelling, instability, 
weakness, or other symptoms.  There was evidence of tenderness 
and abnormal weight bearing as shown on an unusual shoe wear 
pattern.  There was 5 degrees of angulation of the first 
metatarsophalangeal joint.  There were no flare-ups.  The veteran 
related that he was able to stand for 15-30 minutes, but was 
unable to walk more than a few yards.  

The examiner noted that the Veteran walked unassisted with a 
normal gait.  He appeared to be relaxed and comfortable.  His 
pain assessment level was a 4 out of 10 on a scale of 1-10 with 
10 being worse.  

With regard to his spine, the Veteran reported that he had daily 
pain which he rated as a 9 out of 10 on a scale of 1-10 with 10 
being worse.  The Veteran had not undergone surgery, but reported 
that all days were incapacitating.  There was radiation of pain 
to the legs, but no bowel or bladder complaints.  He related that 
he had fatigue, decreased motion, stiffness, weakness, spasms, 
and pain.  His pain was located in the neck to the lower back and 
was constant.  He indicated that he had an unrelenting ache with 
sharp pains with movement, the pain was severe, it was constant 
on a daily basis, and he had sharp shooting pain, including to 
the legs.  He stated that there were weekly severe flare-ups 
which lasted for hours and were precipitated by normal daily 
activities.  The pain was alleviated by rest.  He did not use 
devices or aids for assistance.  He indicated that he was unable 
to walk more than a few yards.

Examination revealed no abnormal curvatures.  With the cervical 
spine, he did not have spasms, atrophy, guarding or weakness, but 
he had pain with motion and tenderness on the left.  With the 
thoracic spinalis, he did not have spasm, atrophy, guarding, or 
weakness, but he had pain motion and tenderness.  However, the 
tenderness was not severe enough to be responsible for abnormal 
gait or spinal contour.  

Strength and muscle tone was normal in all joints.  There was no 
muscle atrophy.  

Cervical range of motion revealed flexion to 30 degrees, 
extension to 40 degrees, left lateral flexion to 40 degrees, left 
lateral rotation to 70 degrees, right lateral flexion to 30 
degrees, right lateral rotation to 60 degrees.  There was 
objective evidence of pain on active range of motion, but no 
additional limitations with repetitive motion.  

Thoracolumbar range of motion revealed flexion to 70 degrees, 
extension to 10 degrees, left lateral flexion to 25 degrees, left 
lateral rotation to 25 degrees, right lateral flexion and 
rotation both to 30 degrees.  There was objective evidence of 
pain on active range of motion.  On repetitive motion, there was 
additional limitation: flexion to 50 degrees, extension to 5 
degrees, left lateral flexion to 20 degrees, left lateral 
rotation to 20 degrees, right lateral flexion to 20 degrees, and 
rotation to 30 degrees.  Lesage's sign was negative.  

X-rays revealed mild degenerative spurring of both the cervical 
and thoracic spine.  X-rays of the lumbar spine were essentially 
unremarkable.  

There was a mild effect on chores, shopping, exercise, sports, 
and recreation.  There were no incapacitating episodes due to 
intervertebral disc syndrome (which was not diagnosed).  There 
were no vertebral fractures.  

With regard to the liver, there was no hospitalization or 
surgery.  There was no chronic or overwhelming fatigue, 
incapacitating episodes, malaise, anorexia, or weight loss.  
There was no evidence of malnutrition and the abdominal 
examination was normal.  There was no evidence of portal 
hypertension or other signs of liver disease.  Appropriate 
testing was conducted.  Hepatomegaly with fatty changes was 
noted.  There was no effect on daily activities.  

Thereafter, the Veteran's medical records from the Social 
Security Administration were received, which included both VA and 
private records.  

In September 2003, it was noted that the Veteran had hepatitis.  

On December 4, 2003, the Veteran complained of having numbness of 
the left upper extremity.  He exhibited crepitus and slow 
overhead range of motion.  However, it was noted to have function 
within normal limits of the shoulders.  His mobility of the spine 
was also functionally within normal limits.  

On December 9, 2003, the Veteran was given a TENS unit for 
treatment of his back problems.  

In January 2004, the Veteran complained of having cloudy urine, 
burning, and a rash around his penis.  

In January 2004, a diabetic foot examination was conducted which 
showed tinea pedis, but no other abnormalities.  

January 2004 laboratory testing revealed no intrinsic liver 
disease.  

On January 30, 2004, it was noted that the Veteran had hand, 
feet, and back muscle cramping as well as hand curling.

In March 2004, the Veteran was seen by Comprehensive Health 
Services.  Evaluation of the abdomen revealed that it was soft 
and non-tender.  There were no masses appreciated, but mild 
reflex tensing in the RUQ limited evaluation of the liver.  There 
were no bruits.  Reflex and motor testing were within normal 
limits.  On ambulation, the Veteran moved slowly and stiffly in 
the examination room.  He used a cane for walking in and out of 
the office.  He refused to do the heel and toe walk.  He was 
unable to cross his legs to meet toes.  Examination of the spine 
revealed no paravertebral muscle spasm.  There was no scoliosis.  
Hips and shoulders were level.  There were no surgical scars.  
There was no tenderness.  Fixed shoulders-hips rotation caused 
low back pain.  The Veteran very slowly reapplied his socks and 
shoes with moderate grunting.  The examiner noted that there was 
normal examination and full range of motion of the cervical 
spine, lumbar spine, shoulders, elbows, wrists, hips, knees, and 
ankles except as noted.  The shoulders had elevation to 100 
degrees, abduction to 90 degrees, and internal rotation to L5.  
The Veteran very slowly and awkwardly removed and reapplied his 
tight t-shirt.  There were surgical scars on the right foot.  

The diagnoses were hepatitis C with no evidence on examination of 
active liver disease or hepatic decompensation with a prior 
sonogram confirming fatty liver and hepatomegaly; arthritis with 
no evidence of arthopathy; status post right shoulder dislocation 
with normal examination except for symmetric loss of range of 
motion; nerve damage to the right foot with no focal deficits, 
but suboptimal strength testing; no active evidence of GERD; neck 
and low back pain with prior records showing normal findings and 
no neurological deficits to suggest disease or radiculopathy on 
this examination.

On May 26, 2004, it was noted that the Veteran had arthritic 
discomfort that was not thoroughly relieved by medication.  He 
had muscle spasms in his back.  

On July 30, 2004, it was noted that the Veteran had been in a 
motor vehicle accident on June 26, 2004, and had dislocated his 
left shoulder.  Currently, he was participating in physical 
therapy and having improvement.  

Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See also Fenderson v. West, 12 Vet. App 119 
(1999) In this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

Lumbar, Cervical, and Thoracic Spine

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases and 
injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  The 
Veteran's low back disability may be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25. 38 C.F.R. § 4.71a, The Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

Unfavorable ankylosis of the entire spine is rated as 100 percent 
disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated 
as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is rated as 
40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 30 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height is rated as 10 percent 
disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is rated as 60 percent 
disabling.

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months is 
rated as 40 percent disabling.


With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months is 
rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

The question of separate ratings for any neurologic abnormalities 
under neurological codes must also be addressed.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes as 
noted above will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  Id.  
Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2009).



The lumbar and thoracic spine are rated together as the 
thoracolumbar spine.  The cervical spine may be rated separately.  
In order for the thoracolumbar spine to be assigned a higher 
rating based on range of motion, forward flexion of the 
thoracolumbar spine must be limited to 30 degrees or less or 
there must be favorable ankylosis of the entire thoracolumbar 
spine.  In viewing the evidence of record, it is clear that the 
Veteran has greater motion in the thoracolumbar spine.  Although 
he has pain and other symptoms such as spasm, the examiners 
indicated the degree of motion taking in consideration those 
DeLuca criteria.  Overall, his motion was significantly better, 
moving to 50 degrees or more.  Also, ankylosis was not 
demonstrated.  

With regard to the cervical spine, in order for a higher rating 
to be warranted based on range of motion, the forward flexion of 
the cervical spine must be limited to 15 degrees or less or there 
must be favorable ankylosis of the entire cervical spine.  In 
viewing the evidence of record, it is clear that the Veteran has 
greater motion in his cervical spine.  Although he has pain and 
other symptoms such as spasm, the examiners indicated the degree 
of motion taking in consideration those DeLuca criteria.  
Overall, his motion was significantly better, moving to about 30 
degrees or more.  Also, ankylosis was not demonstrated.  

The Board notes that intervertebral disc syndrome has not been 
diagnosed so a rating predicated on that diagnosis is not 
warranted.  The Veteran also does not have a vertebral fracture 
so a rating on that basis is not warranted.  

With regard to separate neurological dysfunction, the Veteran 
does not have related bowel or bladder complaints.  Although he 
complaints of radiating pain and numbness in the extremities, he 
has not been diagnosed as having a neuropathy as due to his spine 
disabilities.  

Accordingly, the Board finds that higher ratings for lumbosacral 
strain; cervical strain with spondylosis, C4-C6; and for thoracic 
spondylosis are not warranted.  



Bursitis of the Right Shoulder

Diagnostic Code 5201 provides that limitation of motion of both 
arms to shoulder level warrants a 20 percent rating.  Limitation 
of motion of the minor arm midway between the side and shoulder 
level warrants a 20 percent rating and a 30 percent rating for 
the major arm.  When motion is limited to 25 degrees from the 
side, a 30 percent rating is warranted for the minor arm and a 40 
percent rating is warranted for the major arm.

The Board notes that at worst in considering the directives of 
DeLuca, the Veteran had flexion on the right which was limited to 
90 degrees by pain.  During most of the appeal period, even 
considering pain and the other factors, the Veteran could move 
his arm above shoulder level.  However, there were instances when 
elevation was limited to shoulder level; hence the current 20 
percent rating.  However, at no time was motion limited beyond 
that level, even due to DeLuca factors.  As such, a higher rating 
under Diagnostic Code 5201 is not warranted.  

Under Diagnostic Code 5202, for impairment of the humerus in the 
minor arm, a 20 percent rating is warranted when there is 
malunion, with moderate deformity, a 20 percent rating is 
warranted when there is marked deformity.  For impairment of the 
humerus in the major arm, a 20 percent rating is warranted when 
there is malunion, with moderate deformity, a 30 percent rating 
is warranted when there is marked deformity.  The Veteran does 
not have malunion of the humerus, thus, this code is 
inapplicable.  Diagnostic Code 5202 also provides for recurrent 
dislocations, fibrous union, nonunion, and loss of head.  
However, the Veteran has not had these problems.  Under 
Diagnostic Code 5203, for impairment of the clavicle or scapula 
in the minor or major arm, a 20 percent rating is granted for 
nonunion with loose movement or for dislocation.  Thus, there is 
no higher rating warranted under this code.

Accordingly, a higher rating for the right shoulder is not 
warranted.  


Ilial Band Syndrome of the Left Hip

The Veteran's service-connected right hip is currently evaluated 
as 10 percent disabling under Diagnostic Code 5299- 5255.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  In this 
case the 5299 code represents an unlisted disability of the hip.  
The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  
Here, the Veteran's service-connected ilial band syndrome is 
rated as analogues to impairment of the femur.  38 C.F.R. § 4.20.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.   
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent evaluation.  
Fracture of surgical neck of femur, with false joint; or fracture 
of shaft or anatomical neck of femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace, warrants a 60 
percent evaluation.  The highest rating available under that 
code, 80 percent, is warranted for fracture of shaft or 
anatomical neck of femur, with nonunion, with loose motion 
(spiral or oblique fracture).

The Board is mindful that the Veteran also receives a separate 
rating for left knee impairment and to rate the left hip based on 
the same symptoms is not permitted or it would be pyramiding.  

The record shows that the Veteran's left hip has caused pain, but 
virtually no limitation of motion for most of the appeal period, 
even considering DeLuca.  On the 2010 examination, slight 
limitation of motion was demonstrated, with pain, which warrants 
the 10 percent rating, but no higher, under Diagnostic Code 5255, 
consistent with 38 C.F.R. § 4.59.  Further, regardless of 
pyramiding, the Veteran does not have moderate or worse knee 
disability nor does he have malunion of the femur; fracture of 
surgical neck of femur with false join, fracture of shaft or 
anatomical neck of femur with nonunion, without loose motion, 
weight bearing preserved with aid of brace; fracture of shaft or 
anatomical neck of femur, with nonunion, with loose motion 
(spiral or oblique fracture).\

Chondromalacia Patella with Osteoarthritis of the Right Knee and 
Left Knee

The Veteran is rated as 10 percent disabling for each knee under 
Diagnostic Code 5299-5019.  The first code represents knee 
disability in general.  Arthritis due to trauma, confirmed by x-
ray findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71(a), Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Bursitis is rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5019.  Thus, the Veteran is rated based on 
bursitis of the knees, analogous to degenerative arthritis, which 
in turn is rated based on limitation of motion.  

Diagnostic Code 5260 provides for a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation where 
flexion is limited to 30 degrees; and 30 percent evaluation where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation requires 
extension limited to 15 degrees; a 30 percent evaluation requires 
extension limited to 20 degrees; a 40 percent evaluation requires 
extension limited to 30 degrees; and a 50 percent evaluation 
requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion. 3 8 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for limitation 
of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating when 
there is severe recurrent subluxation or lateral instability. 3 8 
C.F.R. § 4.71a, Diagnostic Code 5257.  In a precedent opinion, 
VA's General Counsel concluded that a veteran who has arthritis 
and instability or cartilage impairment in his knee may receive 
separate ratings under Diagnostic Codes 5003 and 5257 or 5258-
5259.  See VAOPGCPREC 23-97.  However, in this case, the Veteran 
has not demonstrated instability or subluxation of either knee, 
nor is there evidence of removal or dislocation of semilunar 
cartilage.  

Throughout the appeal period, the Veteran has complained of knee 
pain and exhibited crepitus, but he has not demonstrated 
limitation of motion on either flexion or extension of the right 
knee, and only slight limitation of flexion was shown on the left 
side on the 2010 examination.  As such, while the Veteran 
warrants the 10 percent ratings for painful motion, he does not 
warrant a higher rating since he does not have limitation of 
motion to 30 degrees on flexion and/or extension to 15 degrees or 
the functional equivalent thereof.  

Accordingly, a higher rating is not warranted for either knee.  

Feet Disabilities

The Veteran's healed injury of the right great toe with neuritis 
and hallux rigidus disability is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71, Code 5284.  That diagnostic 
code assigns a 10 percent rating for a moderate foot injury; a 20 
percent rating for a moderately severe foot injury, and a 30 
percent rating for a severe foot injury.  With actual loss of use 
of the foot, a 40 percent rating will be assigned. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The words "slight," "moderate," 
and "severe" are not defined in the rating schedule. Use of 
terminology by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran's bunion formation of the first metatarsal of the 
right foot with plantar fasciitis is rated as 10 percent 
disabling under 5284-5280.  As noted, there cannot be two 
separate ratings under the same code.  With regard to Diagnostic 
Code 5280, there is a 10 percent rating for hallux rigidus is 10 
percent.  See Diagnostic Codes 5280, 5281.  That is the maximum 
rating.  

The Board finds that a 10 percent rating is warranted for hallux 
rigidus as has been assigned.  Otherwise, the Veteran's right 
foot does exhibits a moderate degree of impairment, but not 
moderately severe dysfunction.  He has a moderate bunion, pain in 
the MTP and arch, and 10 degrees of angulation of the first 
metatarsophalangeal joint.  There was evidence of tenderness and 
abnormal weight bearing as shown on an unusual shoe wear pattern.  
However, there was no swelling, heat, redness, fatigability, 
weakness, lack of endurance, or other symptoms.  Overall, the 
level of severity of the Veteran's symptoms more nearly 
approximates a moderate level of dysfunction.  Accordingly, a 10 
percent rating is warranted under Diagnostic Code 5284.  

With regard to the residuals of an excision of a foreign body, 
right foot, the Veteran complains of pain in the scar site, but 
when examined, pain was not demonstrated.  The objective findings 
of examination are more probative than the Veteran's statements 
since he was specifically examined to assess the pain that he 
complained of.  Limitation of motion due to the scar was not 
shown nor was any other functional limitation shown.  

During the pendency of this appeal, VA issued a clarifying final 
rule for evaluating scar disabilities at 73 Fed. Reg. 54708 
(Sept. 23, 2008).  However, these amendments only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran expressly requests consideration under the new 
criteria, which he has not done here.  Therefore, the Board has 
no authority to consider these revisions in deciding this claim.  
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The criteria of Diagnostic Code 7800 apply to the region of the 
head, face, or neck. Disfigurement of the head, face, or neck is 
assigned a 10 percent evaluation with one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
Veteran's scar is on the foot.  

Scars, other than on the head, face, or neck, that are deep or 
that cause limited motion are assigned a 40 percent evaluation 
for an area or areas exceeding 144 square inches; a 30 percent 
evaluation for an area or areas exceeding 72 square inches; and a 
20 percent evaluation is assigned for an area or areas exceeding 
12 square inches (77 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 
7801.  The Veteran's scar does not cause limitation of motion and 
is not of sufficient size.  

Diagnostic Code 7802 provides that scars other than head, face, 
or neck scars that are superficial and do not cause limited 
motion will be rated as 10 percent disabling for areas of 144 
square inches or greater.  The Veteran's scar is not that large.  
Diagnostic Code 7803 notes that unstable superficial scars are 
evaluated as 10 percent disabling.  The Veteran's scar is not 
unstable.  

The next criteria, that of Diagnostic Code 7804, provides that 
superficial scars that are painful on examination are rated as 10 
percent disabling.  Note (1) following states that a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) states that in this case, a 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable evaluation 
(see 38 C.F.R. § 4.68 of this part on the amputation rule).  
Finally, Diagnostic Code 7805 directs that other scars shall be 
rated on the limitation of function of the affected part. 38 
C.F.R. Part 4 (2009).  As noted, the Veteran's scar is not 
painful and does not cause limitation of motion.  

As such, a higher rating for the excision of a foreign body, 
right foot is not warranted.  

With regard to the left foot, the Veteran has been assigned a 
non-compensable rating for his bunion formation of the first 
metatarsal joint of the left foot with plantar fasciitis under 
Diagnostic Code 5284-5280.  The VA examinations confirm the 
presence of plantar fasciitis and a mild bunion.  There was also 
5 degrees of angulation of the first metatarsophalangeal joint.  
There was evidence of tenderness and abnormal weight bearing as 
shown on an unusual shoe wear pattern.  The Board finds that 
overall, the Veteran has a moderate degree of impairment, but not 
moderately severe dysfunction.  There was no swelling, heat, 
redness, fatigability, weakness, lack of endurance, or other 
symptoms.  Accordingly, a 10 percent rating is warranted under 
Diagnostic Code 5284-5280.  

Hepatitis C

The Veteran's hepatitis C has been rated as non-compensable under 
38 C.F.R. § 4.114, Diagnostic Code 7354.

Hepatitis C (or non-A, non-B Hepatitis), with serologic evidence 
of hepatitis C infection and the following signs and symptoms due 
to hepatitis C infection, is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7354.  A noncompensable rating is given for 
nonsymptomatic hepatitis C.  A 10 percent evaluation is warranted 
where the condition is productive of intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted where there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12-
month period warrants a 40 percent rating.  Daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least six weeks during the past 12- 
month period, but not occurring constantly warrants a 60 percent 
rating.  Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) warrant a 100 percent rating.

Note (1) provides the following: Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs and symptoms as 
the basis for evaluation under DC 7354 and under a diagnostic 
code for sequelae.  Note (2) defines an "incapacitating episode" 
as "a period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician." Further, the term 
"substantial weight loss" means a loss of greater than 20 percent 
of the individual's baseline weight, sustained for three months 
or longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.

The record shows that the Veteran has hepatomegaly with fatty 
changes, but he has not other symptoms and there is no effect on 
daily activities.  He does not exhibit the criteria necessary for 
a compensable rating.  While he may have some fatigue, he does 
not have incapacitating episodes, malaise, anorexia, or weight 
loss.  Accordingly, a higher rating is not warranted.  

Gastritis

The Veteran is rated as noncompensably disabling under Diagnostic 
Code 7307.
The Schedule of Ratings of the Digestive System at 38 C.F.R. § 
4.114 provides that ratings under diagnostic codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114.  A single 
evaluation will be assigned under the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.

Diagnostic Code 7307 provides ratings for hypertrophic gastritis.  
Chronic hypertrophic gastritis, with small nodular lesions, and 
symptoms is rated 10 percent disabling.  Chronic hypertrophic 
gastritis, with multiple small eroded or ulcerated areas, and 
symptoms, is rated 30 percent disabling.  Chronic hypertrophic 
gastritis, with severe hemorrhages, or large ulcerated or eroded 
areas, is rated 60 percent disabling.  Atrophic gastritis, which 
is a complication of a number of diseases, including pernicious 
anemia, is to be rated on the underlying condition.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and the 
term "minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three months 
or longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the average 
weight for the two- year- period preceding onset of the disease.  
38 C.F.R. § 4.112.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31.  

The evidence shows that abdominal tenderness has been 
demonstrated  He complains of acid reflux.  There was no 
hemoptysis and no vomiting.  A VA examiner noted that the 
gastritis did not have an effect on usual daily activities.  In 
order for a higher rating to be warranted, the evidence must show 
the presence of symptoms as well as small nodular lesions.  That 
is not the case here as the Veteran does not have any lesions.

Accordingly, a higher rating is not warranted.  

Fungal Folliculitis of the Back

The Veteran has been assigned a noncompensable rating under 
Diagnostic Code 7899-7813.  

Diagnostic Code 7899 indicates the disability is not listed in 
the Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury.  38 C.F.R. §§ 
4.20, 4.27.  In the present case, the fungal folliculitis was 
rated by analogy as dermatophytosis, evaluated under Diagnostic 
Code 7813 which indicated that this disorder should be rated 
based on scars (Diagnostic Codes 7801-7805) or dermatitis 
(Diagnostic Code 7806), depending on the predominant disability.  

Under Diagnostic Code 7806, disorders of the skin will be rated 
as follows: More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
will result in a 60 percent evaluation.  20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period will result in a 30 percent evaluation.  At least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period will result in a 10 percent evaluation.  Less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required during 
the past 12- month period will result in a non compensable 
evaluation.  38 C.F.R. § 4.118, DC 7813-7806.

As noted, the new version of rating scars is inapplicable.  
Before October 2008, the rating criteria for scars provided that 
evaluations of scars of the head, face, or neck may be assigned 
based on the degree of disfigurement that is present.  The 
Veteran scar is not located in any of those areas.  

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck), in an area or areas exceeding 6 square inches (39 
sq. cm.) that are deep or that cause limited motion.  Such scars 
in an area or areas exceeding 12 square inches (77 sq. cm.) that 
are deep or that cause limited motion warrant a 20 percent 
evaluation.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note 
(2).  A scar may also be rated based on limitation of function of 
the part affected under Diagnostic Code 7805, such a rating would 
also be pyramiding.  See 38 C.F.R. § 4.14.  

A 10 percent evaluation is warranted for scars (other than head, 
face, or neck) in an area or areas of 144 square inches (929 sq. 
cm.) or greater, that are superficial and that do not cause 
limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7802.    

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803 and Note (1).  

Under Diagnostic Code 7804, a superficial scar that is painful on 
examination warrants a 10 percent evaluation.  

Examinations in this case were performed during active and 
inactive times.  During an active outbreak, there were two 3 to 4 
millimeter papules on his back with multiple scars on his back 
which appeared to be from recurrent cystic disease, quite 
possibly acne scars.  They were very hard and the Veteran 
reported that they were tender.  During an inactive time, it was 
noted that the main symptoms when active was itching.  Less than 
5 percent of the skin was affected.  Intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
were not required.

In considering Diagnostic Code 7806, the Veteran's skin disorder 
affects less than 5 percent of the entire body and is located on 
a non-exposed area.  He uses topical therapy.  The Veteran's skin 
disability therefore more nearly approximates the noncompensable 
rating.

In considering the scarring criteria, the Veteran has acne type 
scars which he reports are hard and tender.  The Veteran is 
competent to report such symptoms.  As such, the Board finds that 
a 10 percent rating should be assigned under Diagnostic Code 7804 
for superficial and tender scarring.  A higher rating is not 
warranted as the scarring does not cover an area of sufficient 
size for a higher rating nor does it cause limitation of motion.

Fracture of the Metacarpophalangeal Joint of the Left Thumb, 
with Post Traumatic Arthritis

The Veteran's left thumb disability is rated under Diagnostic 
Code 5010-5224.  

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.  

Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The Veteran does not have limitation of motion of the left thumb.  
In addition, x-rays were negative even though the Veteran's been 
service-connected for arthritis.

Under Diagnostic Code 5224, ankylosis of the thumb warrants a 10 
percent rating for favorable ankylosis of the thumb of the minor 
or the major hand, and warrants a 20 percent rating for 
unfavorable ankylosis of thumb of the minor or the major hand.  
Id.  The Veteran does not have ankylosis of the left thumb.

Under Diagnostic Code 5228, limitation of motion of the thumb 
warrants a 10 percent disability rating for a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 20 percent 
disability rating is warranted for a gap of more than two inches 
(5.1 cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  
As noted, there is no limitation of motion.

A note following the criteria indicates that consideration should 
also be given to whether an evaluation as an amputation is 
warranted and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with the overall function of the hand.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5152 through 5156.

In this case, the Veteran reports having pain in his left thumb.  
However, x-rays are negative and physical examination revealed no 
overall decrease in hand strength or hand dexterity, no 
amputation, no ankylosis, and no deformity.  The examiner 
indicated that the Veteran had full range of motion and strength 
was also full.  The Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The examiner 
indicated that the Veteran had residual pain and the Board 
accepts that the Veteran experiences pain on motion.  Therefore, 
a 10 percent rating is warranted.  

Conclusion for Ratings

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence 
supports 10 percent ratings for bunion formation of the first 
metatarsal joint of the right foot with plantar fasciitis, bunion 
formation of the first metatarsal joint of the left foot with 
plantar fasciitis, fungal folliculitis of the back, and residuals 
of a fracture of the metacarpophalangeal joint of the left thumb.  
A preponderance of the evidence is against higher ratings for 
lumbosacral strain, 
cervical strain with spondylosis, C4-C6, thoracic spondylosis, 
bursitis of the right shoulder, ilial band syndrome of the left 
hip, chondromalacia patella with osteoarthritis of the right 
knee, chondromalacia patella with osteoarthritis of the left 
knee, healed injury of the right great toe with neuritis and 
hallux rigidus, residuals of an excision of a foreign body of the  
right foot, hepatitis C, and gastritis.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a 
three- step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disabilities with the established criteria found in the rating 
schedule for those disabilities shows that the rating criteria 
reasonably describes the Veteran's disability levels and 
symptomatology; as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to any particular disability 
beyond what is contemplated in the rating criteria.  To the 
extent that the Veteran may be entitled to a total disability 
rating under 38 C.F.R. § 4.16(b), such is part and parcel of the 
claim for TDIU that is being addressed on remand herein.  

In short, there is nothing in the record to indicate that this 
service-connected disabilities on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disabilities' manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case as pertains to the 
higher rating claims.

Earlier Effective Dates

VA law and regulation provide that unless otherwise provided, the 
effective date of an award of increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  

The claim must be considered pursuant to the criteria under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  

"The effective date of an award of increased compensation shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year from such date."  38 U.S.C.A. § 5110(b)(2).  

The implementing regulation summarizes the criteria for an 
effective date of an award of increased compensation as the 
"[e]arliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received 
after the increase in disability is demonstrated, but the 
increase occurred within the prior one year period then the 
effective date will be assigned as of the date of the 
ascertainable increase. 

In addition, the Court has indicated that it is axiomatic that 
the fact that must be found in order for entitlement to an 
increase in disability compensation to arise, in other words, 
that the service- connected disability must have increased in 
severity to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose is one 
to the next disability level" provided by law for the particular 
disability).  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.157 provides that once a 
formal claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a claim 
when such reports relate to examination or treatment for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one year.

As noted, in an April 2002 rating decision, service connection 
was granted for residuals of lumbosacral strain, and a 10 percent 
rating was assigned effective April 2002, and for bursitis of the 
right shoulder, also assigned a 10 percent rating effective April 
2002.  In an April 2002 letter, the Veteran was notified of the 
April 2002 rating decision and was informed of his procedural and 
appellate rights.  He did not initiate an appeal.  

Thereafter, VA records dated in 2002-2003 were received.  They 
included a December 2002 notation that the Veteran had complained 
of pain in his shoulders, which worsened when he was sitting or 
walking.  These records did not reflect any specific clinical 
findings showing the level of severity of the right shoulder or 
low back.  There were no range of motion findings, neurological 
findings, or specific assessments regarding the right shoulder or 
low back.  

In August 2003, the Veteran was scheduled for a VA examination, 
but he failed to report.  

Also constructively of record were other VA records.  On December 
4, 2003, the Veteran complained of having numbness of the left 
upper extremity.  However, it was noted to have function within 
normal limits of the shoulders.  His mobility of the spine was 
also functionally within normal limits.  On December 9, 2003, the 
Veteran was given a TENS unit for treatment of his back problems.  
On January 30, 2004, it was noted that the Veteran had hand, 
feet, and back muscle cramping as well as hand curling.

On April 5, 2004, correspondence was received from the Veteran in 
which he requested higher evaluations for his service-connected 
disabilities, including his low back and right shoulder.  He was 
thereafter examined in June 2004.  Based on this examination, his 
disability rating was increased for the low back to 20 percent 
and for the right shoulder to 20 percent, both effective April 5, 
2004, the date of the correspondence from the Veteran in which he 
requested increased ratings.  

Although the VA records may be considered an informal claim for a 
higher rating, they did not serve as evidence of treatment 
showing an increase in severity prior to April 5, 2004.  That is, 
they do not provide a basis for the assignment of either a higher 
rating for the low back or right shoulder, pertinent to the 
rating criteria set forth above.  They recorded general 
complaints of painful shoulders, but normal function was shown.  
The Veteran received a TENS unit, but his spine also functioned 
within normal limits.  He later complained of muscle cramping, 
but no specific limitations such as those described in the rating 
criteria were noted.

The Veteran's formal claim was received on April 5, 2004.  There 
was no earlier formal claim for an increased rating.  The RO 
assigned the effective date as of that claim.  Within the year 
preceding April 5, 2004 date, it is not factually ascertainable 
that the Veteran's low back or right shoulder were each 
respectively 20 percent or more as the VA records did not contain 
any findings pertinent to the relevant rating criteria for those 
ratings, i.e., limitation of motion was not noted with regard to 
the low back and right shoulder, and malunion, nonunion, or 
dislocation of the right scapula were also noted.  

The preponderance of the evidence is against the claims for 
earlier effective dates and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.

A rating in excess of 10 percent for cervical strain with 
spondylosis is denied.

A compensable rating for thoracic spondylosis is denied.

A rating in excess of 20 percent for bursitis of the right 
shoulder is denied.

A rating in excess of 10 percent for ilial band syndrome of the 
left hip is denied.

A rating in excess of 10 percent for chondromalacia patella with 
osteoarthritis of the right knee is denied.

A rating in excess of 10 percent for chondromalacia patella with 
osteoarthritis of the left knee is denied.

A rating in excess of 10 percent for healed injury of the right 
great toe is denied.

A compensable rating for residuals of an excision of a foreign 
body, right foot, is denied.

A 10 percent rating for bunion formation of the first metatarsal 
joint of the right foot with plantar fasciitis is granted, 
subject to the laws and regulations governing monetary awards.

A 10 percent rating for bunion formation of the first metatarsal 
joint of the left foot with plantar fasciitis is granted, subject 
to the laws and regulations governing monetary awards.

A compensable rating for hepatitis C is denied.

A compensable rating for gastritis is denied.

A 10 percent rating for fungal folliculitis of the back is 
granted, subject to the laws and regulations governing monetary 
awards.

A 10 percent rating for residuals of a fracture of the 
metacarpophalangeal joint of the left thumb is granted, subject 
to the laws and regulations governing monetary awards.

An effective date prior to April 5, 2004, for the grant of a 20 
percent rating for lumbosacral strain is denied.

An effective date prior to April 5, 2004, for the grant of a 20 
percent rating for bursitis of the right shoulder is denied.


REMAND

Unfortunately, a remand is required in this case for the issue of 
TDIU.  Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

In view of the fact that in the decision above the Board award 
increased ratings for several service-connected disabilities, the 
Board finds that it is appropriate to Remand the issue of TDIU in 
order to properly determine whether TDIU should be afforded to 
the Veteran.  The Veteran's combined disability rating now 
exceeds 70 percent, but not one of his single disabilities are 
ratable at 40 percent or more.  Thus, on its face, it appears 
that the schedular criteria are not met.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  However, for the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

Moreover, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  

In this case, the October 2004 VA examiner provided the opinion 
that all of his orthopedic problems causing significant 
discomfort and limitations, and were very much part of the cause 
of unemployability.  VA regulation provides that rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(b).  A veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board has not 
referred this case for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.	The issue of TDIU shall be reconsidered on 
the basis of the higher ratings established 
herein, to include whether a single 40 
percent rating may be formed in combination 
from several disabilities resulting from a 
common etiology or a single accident.

2.	In the event that TDIU may not be awarded by 
the criteria set forth above, consideration 
shall be given to referring the matter of 
TDIU to the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  

3.	In considering the above, the RO shall take 
any development action it deems necessary, to 
include obtaining a VA medical examination or 
examinations.

4.	If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


